DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0289247 by Hamel in view of U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. 2009/0133712 by Lape in view of U.S. 6,368,414 to Johnson as evidenced by U.S. 2015/0252303 by Demmer.  
Hamel teaches that a concrete mold can be made of metal, and Hamel teaches that such a mold can become dirty after use and require cleaning before further use (Par. 0067 and 0072).
Hamel does not teach performing the cleaning of the concrete mold with ultrasonic energy imparted into liquid.  
Bratton teaches that a concrete mold can successfully be cleaned by immersing the mold in a sonic bath containing a cleaning liquid that comprises water and citric acid (Par. 0073).  Bratton teaches that, after the sonic bath treatment with the cleaning liquid, the mold is treated with deionized water and dried so that the mold can be reused (Par. 0073).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel such that the concrete mold is cleaned in a sonic bath containing cleaning liquid comprises water and citric acid, and wherein the cleaned mold is subsequently treated with ultrasonic water and dried such that it can be reused.  The motivation for performing the modification was provided by Bratton, who teaches that such process of sonic bath treatment, deionized water treatment, and drying can successfully allow a previously-used concrete mold to be prepared for reuse.  
The combination of Hamel in view of Bratton does not teach that the method is for cleaning forms “for poured concrete”, as recited in the preamble of claim 1.  However, the limitation that the forms are “for poured concrete” only appears in applicant’s preamble and is not given patentable weight (see MPEP 2111.02).  If applicant believes that the limitation that the forms are “for poured concrete” should be given weight, here is the examiner’s rejection of that limitation: it is well known that “poured” concrete is an effective type of concrete that can be shaped into a solid structure, and therefore, it would have been obvious to one of ordinary skill in the art 
The combination of Hamel in view of Bratton teaches that the cleaning of the mold with the mixture of water and citric acid is performed in a “sonic bath”, but the combination of Hamel in view of Bratton does not explicitly recite that the sonic bath is an ultrasonic bath.  
Cao teaches that when cleaning a concrete mold in sonic bath, the bath can be an ultrasonic bath wherein the cleaning comprises ultrasonically-agitating the cleaning liquid in which the mold is immersed in order to aid cleaning of the concrete mold (Abstract; pages 2 and 4 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton such that the “sonic bath” used to clean the mold is an ultrasonic bath, and wherein the cleaning of the concrete mold in the bath comprises ultrasonically-agitating the cleaning liquid (which comprises the mixture of water and citric acid) in which the mold is immersed.  The motivation for having the “sonic bath” be an ultrasonic bath was provided by Cao, who teaches that when cleaning a concrete mold in sonic bath, the bath can be an ultrasonic bath wherein the cleaning comprises ultrasonically-agitating the cleaning liquid in which the mold is immersed in order to aid cleaning of the concrete mold.  
The combination of Hamel in view of Bratton in view of Cao does not teach, during the ultrasonic cleaning, the temperature of the cleaning liquid is at least 140 °F.  
Lape teaches that when cleaning a metal object in an ultrasonic bath comprising citric acid solution, the temperature of the citric acid solution can be elevated to between 50 °C and 85 °C (Par. 0022 and 0031).  It is noted that 50 °C corresponds to 122 °F and 85 °C corresponds to 185 °F.  
Lape does not bother to mention why the cleaning solution is heated to an elevated temperature, but it is well known in the art of cleaning with liquid that an elevated temperature of cleaning liquid can enhance the cleaning rate.  Johnson is an example of such a teaching, as Johnson teaches that raising the temperature of cleaning liquid to an optimized elevated temperature can advantageously enhance the rate of cleaning (Col. 5, line 61 to Col. 6, line 16).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao such that the temperature of the citric acid solution in the ultrasonic bath is elevated to an optimized temperature in order to advantageously enhance the rate of cleaning.  Lape teaches that when cleaning a metal object in an ultrasonic bath comprising citric acid solution, the temperature of the citric acid solution can be elevated to between 122 °F and 185 °F, and although Lape does not bother to explain why the temperature of the citric acid solution is elevated, the motivation for optimizing the temperature of the citric acid solution was provided by the fact that it is well known in the art of cleaning with liquid that an elevated temperature of 
In this combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson, the citric acid solution in the ultrasonic bath is heated in order to enhance the rate of the cleaning, but the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson does not recite that the duration of the ultrasonic cleaning is about 20 minutes.  However, the duration of the ultrasonic cleaning is clearly a result-effective variable because the cleaning has to be performed long to clean the mold to a desired extent but a long cleaning time clearly extends the amount of time needed to clean the mold for reuse.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson such that the duration of the ultrasonic cleaning with the heated citric acid solution is optimized, and the motivation for performing the optimization is that duration is clearly a result-effective variable, wherein the duration affects whether the cleaning is performed long enough to have its desired cleaning effect but not too long so as to be wasting time. 
In the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson, the mold is cleaned in an ultrasonic bath comprising the heated citric acid solution, and, subsequently, the mold is treated with deionized water and dried such that the mold is ready for reuse, as discussed in Par. 0073 of Bratton.  Applicant’s claim 1 specifies that the ultrasonic cleaning results in sufficient cleaning for reuse.  The examiner’s combination of Hamel in view of Bratton in view of Cao in view of Lape in .  
Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0289247 by Hamel in view of U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. 2009/0133712 by Lape in view of U.S. 6,368,414 to Johnson as evidenced by U.S. 2015/0252303 by Demmer as applied to claim 1 above, and further in view of U.S. 2019/0275564 by Van Gerwen.
With regard to claim 2, in the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer, the cleaning liquid of the ultrasonic tank is prepared as a mixture of citric acid and water.  
The combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer does not teach that the cleaning liquid comprises surfactant.  
Van Gerwen teaches that when using cleaning solution to clean a mold, the cleaning solution can advantageously comprise surfactant in order to adjust the surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer such that the cleaning mixture of water and citric acid also comprises surfactant.  The motivation for performing the modification was provided by Van Gerwen, who teaches that when using cleaning solution to clean a mold, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved.  
The combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen, as developed thus far, does not teach that the water, citric acid, and surfactant are mixed in a predetermined ratio.  However, in the art of cleaning a structure with a cleaning solution, it is well known that the concentrations of chemical components in a cleaning solution are a result-effective variable because different chemical components need to be present in the amount needed to achieve their purpose effectively and because different chemicals can differ in price, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen such that the concentrations of water, citric acid, and surfactant are optimized in the cleaning mixture used to clean the concrete mold.  
With regard to claim 3, as discussed in the rejection of claim 1, the temperature of the cleaning liquid in the ultrasonic bath is elevated to an optimized temperature in order to advantageously enhance the rate of cleaning.  
With regard to claim 8, the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen does not specify the ratio of citric acid to water.  However, in the art of cleaning a structure with a cleaning solution, it is well known that the concentrations of chemical components in a cleaning solution are a result-effective variable because different chemical components need to be present in the amount needed to achieve their purpose effectively and because different chemicals can differ in price, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen such that the concentrations of water and citric acid are optimized in the cleaning mixture used to clean the concrete mold.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0289247 by Hamel in view of U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. 2009/0133712 by Lape in view of U.S. 6,368,414 to Johnson as evidenced by U.S. 2015/0252303 by Demmer in view of U.S. 2019/0275564 by Van Gerwen as applied to claim 2 above, and further in view of U.S. 2017/0225205 by Wellens.
With regard to claim 4, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van 
Wellens teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy of a predetermined frequency can successfully be used to perform the cleaning (Abstract; Par. 0070-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen such that ultrasonic energy of a predetermined frequency is used to agitate the cleaning liquid that cleans the concrete mold.  The motivation for performing the modification was provided by Wellens, who teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy of a predetermined frequency can successfully be used to perform the cleaning.
With regard to claim 5, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen in view of Wellens does not teach that the ultrasonic energy is applied at about 40 kHz.  However, it is well known in the art of ultrasonic cleaning that the frequency of the ultrasonic energy used to perform is a result-effective variable that affects the ability of the ultrasonic energy to effectively clean surfaces, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen in view of .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0289247 by Hamel in view of U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. 2009/0133712 by Lape in view of U.S. 6,368,414 to Johnson as evidenced by U.S. 2015/0252303 by Demmer as applied to claim 1 above, and further in view of U.S. 2019/0275564 by Van Gerwen in view of U.S. 2017/0225205 by Wellens.
With regard to claim 6, in the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer, the cleaning liquid of the ultrasonic tank is prepared as a mixture of citric acid and water.  
The combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer does not teach that the cleaning liquid comprises surfactant.  
Van Gerwen teaches that when using cleaning solution to clean a mold, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved (Abstract; Par. 0056-0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer such that the cleaning mixture of water and citric acid also comprises surfactant.  The motivation for performing the modification was provided by Van Gerwen, who teaches that when using 
The combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen, as developed thus far, does not teach that the water, citric acid, and surfactant are mixed in a predetermined ratio.  However, in the art of cleaning a structure with a cleaning solution, it is well known that the concentrations of chemical components in a cleaning solution are a result-effective variable because different chemical components need to be present in the amount needed to achieve their purpose effectively and because different chemicals can differ in price, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen such that the concentrations of water, citric acid, and surfactant are optimized in the cleaning mixture used to clean the concrete mold.  As discussed in the rejection of claim 1, the temperature of the cleaning liquid in the ultrasonic bath is elevated to an optimized temperature in order to advantageously enhance the rate of cleaning.  
The combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen does not teach that the ultrasonic agitation is performed at a predetermined frequency.
Wellens teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy of a predetermined frequency can successfully be used to perform the cleaning (Abstract; Par. 0070-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Van Gerwen such that ultrasonic energy of a predetermined frequency is used to agitate the cleaning liquid that cleans the concrete mold.  The motivation for performing the modification was provided by Wellens, who teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy of a predetermined frequency can successfully be used to perform the cleaning.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0289247 by Hamel in view of U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. 2009/0133712 by Lape in view of U.S. 6,368,414 to Johnson as evidenced by U.S. 2015/0252303 by Demmer as applied to claim 1 above, and further in view of U.S. 2017/0225205 by Wellens.
With regard to claim 7, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer does not teach that the ultrasonic energy is imparted to the water in pulses.
Wellens teaches that when using an ultrasonic tank to perform cleaning, the ultrasonic cleaning energy can successfully be supplied in a pulsed manner (Abstract; Par. 0070-0077).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer such that the ultrasonic energy is applied to the water in pulses.  The motivation for performing the modification was provided by Wellens, who teaches that when using an ultrasonic tank to perform cleaning, the ultrasonic cleaning energy can successfully be supplied in a pulsed manner.  
Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0289247 by Hamel in view of U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. 2009/0133712 by Lape in view of U.S. 6,368,414 to Johnson as evidenced by U.S. 2015/0252303 by Demmer in view of U.S. 2017/0225205 by Wellens.  
With regard to claim 9, Hamel teaches that a concrete mold can be made of metal, and Hamel teaches that such a mold can become dirty after use and require cleaning before further use (Par. 0067 and 0072).
Hamel does not teach performing the cleaning of the concrete mold with ultrasonic energy imparted into liquid.  
Bratton teaches that a concrete mold can successfully be cleaned by immersing the mold in a sonic bath containing a cleaning liquid that comprises water and citric acid (Par. 0073).  Bratton teaches that, after the sonic bath treatment with the cleaning liquid, the mold is treated with deionized water and dried so that the mold can be reused (Par. 0073).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel such that the concrete mold is cleaned in a sonic bath containing cleaning liquid comprises water and citric acid, and wherein the cleaned mold is subsequently treated with ultrasonic water and dried such that it can be reused.  The motivation for performing the modification was provided by Bratton, who teaches that such process of sonic bath treatment, deionized water treatment, and drying can successfully allow a previously-used concrete mold to be prepared for reuse.  
The combination of Hamel in view of Bratton teaches cleaning the concrete mold is a sonic bath containing cleaning liquid comprising water and citric acid, but the combination of Hamel in view of Bratton does not explicitly recite a step of “placing” the mold into the cleaning liquid.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton such that the mold is placed into the cleaning liquid in order to perform then cleaning in the sonic bath.  The combination of Hamel in view of Bratton teaches that the sonic bath of cleaning liquid is what cleans the mold, and the motivation for performing the modification is that it is well known that placing a to-be-bathed object into a bath is an effective way of immersing an object in a cleaning bath.
The combination of Hamel in view of Bratton does not teach that the method is for cleaning forms “for poured concrete”, as recited in the preamble of claim 1.  However, the limitation that the forms are “for poured concrete” only appears in applicant’s preamble and is not given patentable weight (see MPEP 2111.02).  If applicant believes that the limitation that the forms are “for poured concrete” should be 
The combination of Hamel in view of Bratton teaches that the cleaning of the mold with the mixture of water and citric acid is performed in a “sonic bath”, but the combination of Hamel in view of Bratton does not explicitly recite that the sonic bath is an ultrasonic bath.  
Cao teaches that when cleaning a concrete mold in sonic bath, the bath can be an ultrasonic bath wherein the cleaning comprises ultrasonically-agitating the cleaning liquid in which the mold is immersed in order to aid cleaning of the concrete mold (Abstract; pages 2 and 4 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton such that the “sonic bath” used to clean the mold is an ultrasonic bath, and wherein the cleaning of the concrete mold in the bath comprises ultrasonically-agitating the cleaning liquid (which comprises the mixture of water and citric acid) in which the mold is immersed.  The motivation for having the “sonic bath” be an ultrasonic bath was provided by Cao, who teaches that when cleaning a concrete mold in sonic bath, the bath can be an ultrasonic bath wherein the cleaning comprises ultrasonically-agitating 
The combination of Hamel in view of Bratton in view of Cao does not teach, during the ultrasonic cleaning, the temperature of the cleaning liquid is at least 140 °F.  
Lape teaches that when cleaning a metal object in an ultrasonic bath comprising citric acid solution, the temperature of the citric acid solution can be elevated to between 50 °C and 85 °C (Par. 0022 and 0031).  It is noted that 50 °C corresponds to 122 °F and 85 °C corresponds to 185 °F.  
Lape does not bother to mention why the cleaning solution is heated to an elevated temperature, but it is well known in the art of cleaning with liquid that an elevated temperature of cleaning liquid can enhance the cleaning rate.  Johnson is an example of such a teaching, as Johnson teaches that raising the temperature of cleaning liquid to an optimized elevated temperature can advantageously enhance the rate of cleaning (Col. 5, line 61 to Col. 6, line 16).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao such that the temperature of the citric acid solution in the ultrasonic bath is elevated to an optimized temperature in order to advantageously enhance the rate of cleaning.  Lape teaches that when cleaning a metal object in an ultrasonic bath comprising citric acid solution, the temperature of the citric acid solution can be elevated to between 122 °F and 185 °F, and although Lape does not bother to explain why the temperature of the citric acid solution is elevated, the motivation for optimizing the temperature of the citric acid solution was provided by the 
In this combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson, the citric acid solution in the ultrasonic bath is heated in order to enhance the rate of the cleaning, but the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson does not recite that the duration of the ultrasonic cleaning is about 20 minutes.  However, the duration of the ultrasonic cleaning is clearly a result-effective variable because the cleaning has to be performed long to clean the mold to a desired extent but a long cleaning time clearly extends the amount of time needed to clean the mold for reuse.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson such that the duration of the ultrasonic cleaning with the heated citric acid solution is optimized, and the motivation for performing the optimization is that duration is clearly a result-effective variable, wherein the duration affects whether the cleaning is performed long enough to have its desired cleaning effect but not too long so as to be wasting time. 
In the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson, the mold is cleaned in an ultrasonic bath comprising the heated citric acid solution, and, subsequently, the mold is treated with deionized water and dried such that the mold is ready for reuse, as discussed in Par. 0073 of Bratton.  Applicant’s claim 9 specifies that the ultrasonic cleaning results in sufficient cleaning for reuse.  The 
The combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer does not explicitly recite that the ultrasonic pressure waves are induced using an ultrasonic transducer powered by a generator.  
Wellens teaches that when using an ultrasonic tank to perform cleaning, the ultrasonic pressure waves can successfully be produced using an ultrasonic transducer powered by a generator (Abstract; Par. 0070-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer such that the ultrasonic pressure waves are produced using an ultrasonic transducer powered by a generator.  The motivation for performing the modification was provided by Wellens, who teaches that when using an ultrasonic tank to perform cleaning, the ultrasonic 
With regard to claim 12, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view Wellens does not teach that the ultrasonic agitation is performed at a predetermined frequency.
Wellens teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy of a predetermined frequency can successfully be used to perform the cleaning (Abstract; Par. 0070-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view Wellens such that ultrasonic energy of a predetermined frequency is used to agitate the cleaning liquid that cleans the concrete mold.  The motivation for performing the modification was provided by Wellens, who teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy of a predetermined frequency can successfully be used to perform the cleaning.
With regard to claim 13, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view Wellens does not teach that the ultrasonic energy is applied at about 40 kHz.  However, it is well known in the art of ultrasonic cleaning that the frequency of the ultrasonic energy used to perform is a result-effective variable that affects the ability of the ultrasonic energy to effectively clean surfaces, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
With regard to claim 14, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view Wellens does not teach that that ultrasonic energy is applied by the transducer over a range of frequencies. 
Wellens teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy supplied over a range of frequencies can successfully be used to perform the cleaning (Abstract; Par. 0070-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view Wellens such that ultrasonic energy supplied over a range of frequencies is used to agitate the cleaning liquid that cleans the concrete mold.  The motivation for performing the modification was provided by Wellens, who teaches that when using an ultrasonic tank to perform cleaning, ultrasonic energy supplied over a range of frequencies can successfully be used to perform the cleaning.  
With regard to claim 15, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view Wellens does not teach that the ultrasonic energy is imparted to the water in pulses.
Wellens teaches that when using an ultrasonic tank to perform cleaning, the ultrasonic cleaning energy can successfully be supplied in a pulsed manner (Abstract; Par. 0070-0077).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view Wellens such that the ultrasonic energy is applied to the water in pulses.  The motivation for performing the modification was provided by Wellens, who teaches that when using an ultrasonic tank to perform cleaning, the ultrasonic cleaning energy can successfully be supplied in a pulsed manner.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0289247 by Hamel in view of U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. 2009/0133712 by Lape in view of U.S. 6,368,414 to Johnson as evidenced by U.S. 2015/0252303 by Demmer in view of U.S. 2017/0225205 by Wellens as applied to claim 9 above, and further in view of U.S. 2019/0275564 by Van Gerwen.
With regard to claims 10 and 11, the combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Wellens does not teach that the cleaning liquid comprises surfactant.  
Van Gerwen teaches that when using cleaning solution to clean a mold, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved (Abstract; Par. 0056-0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Wellens such that the cleaning mixture of water and citric acid also comprises surfactant.  The motivation for performing the modification was provided by Van Gerwen, who teaches that when using cleaning solution to clean a mold, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved.  
The combination of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Wellens in view of Van Gerwen, as developed thus far, does not teach that the water, citric acid, and surfactant are mixed in a predetermined ratio.  However, in the art of cleaning a structure with a cleaning solution, it is well known that the concentrations of chemical components in a cleaning solution are a result-effective variable because different chemical components need to be present in the amount needed to achieve their purpose effectively and because different chemicals can differ in price, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamel in view of Bratton in view of Cao in view of Lape in view of Johnson as evidenced by Demmer in view of Wellens in view of Van Gerwen such that the concentrations of water, citric acid, and surfactant are optimized in the cleaning mixture used to clean the concrete mold. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0001761 by Bratton in view of CN109332258 by Cao in view of U.S. .  
With regard to claim 16, Bratton teaches a sonic bath for cleaning a concrete mold, wherein the sonic bath contains cleaning liquid that comprises water and citric acid (Par. 0073).  Bratton teaches that, after the sonic bath treatment with the cleaning liquid, the mold is treated with deionized water and dried so that the mold can be reused (Par. 0073).   
Bratton teaches that the cleaning of the mold with the mixture of water and citric acid is performed in a “sonic bath”, but Bratton does not explicitly recite that the sonic bath is an ultrasonic bath.  
Cao teaches that when cleaning a concrete mold in sonic bath, the bath can be an ultrasonic bath wherein the cleaning comprises ultrasonically-agitating the cleaning liquid in which the mold is immersed in order to aid cleaning of the concrete mold (Abstract; pages 2 and 4 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bratton such that the “sonic bath” used to clean the mold is an ultrasonic bath, and wherein the cleaning of the concrete mold in the bath comprises ultrasonically-agitating the cleaning liquid (which comprises the mixture of water and citric acid) in which the mold is immersed.  The motivation for having the “sonic bath” be an ultrasonic bath was provided by Cao, who teaches that when cleaning a concrete mold in sonic bath, the bath can be an 
The combination of Bratton in view of Cao does not teach that the mold is a mold “for poured concrete” or made of metal and/or wood.  However, such limitations are considered to recite intended use (see MPEP 2114) of the apparatus and are therefore not given patentable weight.  The apparatus of Bratton in view of Cao is structurally capable of cleaning concrete molds with ultrasonically-agitate cleaning liquid, and therefore, the apparatus of Bratton in view of Cao is considered to be structurally capable of cleaning concrete molds that are “for poured concrete” and made of metal and/or wood.  
The combination of Bratton in view of Cao does not teach that the cleaning mixture of water and citric acid also comprises surfactant.
Van Gerwen teaches that when using cleaning solution to clean a mold, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved (Abstract; Par. 0056-0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bratton in view of Cao such that the cleaning liquid in the tank also comprises surfactant.  The motivation for performing the modification was provided by Van Gerwen, who teaches that when using cleaning solution to clean a mold, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved.  
The combination of Bratton in view of Cao in view of Van Gerwen does not teach that the ultrasonic cleaning tank comprises a plurality of transducers arrayed within the tank.
Puskas teaches that when using an ultrasonic cleaning tank to ultrasonically clean an object, the ultrasonic energy can be supplied from a plurality of transducers positioned within the tank (Abstract; Par. 0019-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bratton in view of Cao in view of Van Gerwen such that the ultrasonic tank comprises ultrasonic transducers within the tank.  The motivation for performing the modification was provided by Puskas, who teaches that when using an ultrasonic cleaning tank to ultrasonically clean an object, the ultrasonic energy can be supplied from a plurality of transducers positioned within the tank.  
The combination of Bratton in view of Cao in view of Van Gerwen in view of Puskas does not teach, during the ultrasonic cleaning, the temperature of the cleaning liquid is at least 140 °F.  
Lape teaches that when cleaning a metal object in an ultrasonic bath comprising citric acid solution, the temperature of the citric acid solution can be elevated to between 50 °C and 85 °C (Par. 0022 and 0031).  It is noted that 50 °C corresponds to 122 °F and 85 °C corresponds to 185 °F.  
Lape does not bother to mention why the cleaning solution is heated to an elevated temperature, but it is well known in the art of cleaning with liquid that an elevated temperature of cleaning liquid can enhance the cleaning rate.  Johnson is an 
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bratton in view of Cao in view of Van Gerwen in view of Puskas such that the temperature of the citric acid solution in the ultrasonic bath can be elevated to an optimized temperature in order to advantageously enhance the rate of cleaning.  Lape teaches that when cleaning a metal object in an ultrasonic bath comprising citric acid solution, the temperature of the citric acid solution can be elevated to between 122 °F and 185 °F, and although Lape does not bother to explain why the temperature of the citric acid solution is elevated, the motivation for optimizing the temperature of the citric acid solution was provided by the fact that it is well known in the art of cleaning with liquid that an elevated temperature of cleaning liquid can enhance the cleaning rate – Johnson being an example of such a teaching.  
In this combination of Bratton in view of Cao in view of Van Gerwen in view of Puskas in view of Lape in view of Johnson, the citric acid solution in the ultrasonic bath is heated in order to enhance the rate of the cleaning, but the combination of Bratton in view of Cao in view of Van Gerwen in view of Puskas in view of Lape in view of Johnson does not recite that the duration of the ultrasonic cleaning is about 20 minutes.  However, the duration of the ultrasonic cleaning is clearly a result-effective variable because the cleaning has to be performed long to clean the mold to a desired extent but a long cleaning time clearly extends the amount of time needed to clean the mold for 
In the combination of Bratton in view of Cao in view of Van Gerwen in view of Puskas in view of Lape in view of Johnson, the mold is cleaned in an ultrasonic bath comprising the heated citric acid solution, and, subsequently, the mold is treated with deionized water and dried such that the mold is ready for reuse, as discussed in Par. 0073 of Bratton.  Applicant’s claim 16 specifies that the ultrasonic cleaning results in sufficient cleaning for reuse.  The examiner’s combination of Bratton in view of Cao in view of Van Gerwen in view of Puskas in view of Lape in view of Johnson is not considered to violate this “sufficiently clean to be reused” limitation because the step of treating the cleaned mold with deionized water can be considered a “rinse” step.  Evidence is provided by Demmer, who that that a step of treating a previously-cleaned object with deionized water can be referred to as a rinse step (Par. 0052).  Thus, in the examiner’s combination of Bratton in view of Cao in view of Van Gerwen in view of Puskas in view of Lape in view of Johnson, the step of cleaning the mold with heated citric acid solution in the ultrasonic bath can be considered to be a cleaning step that cleans the mold to a sufficient level for reuse, and the treatment of the mold with .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0133712 by Lape in view of U.S. 2011/0186155 by Puskas in view of U.S. 2019/0275564 by Van Gerwen.
With regard to claim 16, Lape teaches an apparatus for ultrasonic cleaning, wherein the apparatus comprises an ultrasonic cleaning tank comprising a cleaning liquid that is a mixture of water and citric acid (Abstract; Par. 0031).  Lape teaches cleaning a metal object by immersing the object in the cleaning tank and ultrasonically-agitating the cleaning liquid (Abstract; Par. 0022 and 0031).  Lape teaches that the cleaning is performed with the cleaning liquid at 50 °C to 85 °C, which, in accordance with MPEP 2144.05, renders applicant’s temperature range obvious due to the overlap of temperature ranges.  
Lape does not teach that the ultrasonic cleaning tank comprises a plurality of transducers arrayed within the tank.
Puskas teaches that when using an ultrasonic cleaning tank to ultrasonically clean an object, the ultrasonic energy can be supplied from a plurality of transducers positioned within the tank (Abstract; Par. 0019-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lape such that the ultrasonic tank comprises ultrasonic transducers within the tank.  The motivation for performing the modification was provided by Puskas, who teaches that when using an 
The combination of Lape in view of Puskas does not teach that the cleaning mixture of water and citric acid also comprises surfactant.
Van Gerwen teaches that when using cleaning solution to clean an object, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved (Abstract; Par. 0056-0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lape in view of Puskas such that the cleaning liquid in the tank also comprises surfactant.  The motivation for performing the modification was provided by Van Gerwen, who teaches that when using cleaning solution to clean an object, the cleaning solution can advantageously comprise surfactant in order to adjust the surface tension of the solution such that the removal of undesired contaminants can be improved.  
The combination of Lape in view of Puskas in view of Van Gerwen does not recite that the cleaning is performed for about 20 minutes.  However, the duration of the ultrasonic cleaning is clearly a result-effective variable because the cleaning has to be performed long to clean the object to a desired extent but a long cleaning time clearly extends the amount of time needed to clean the object.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lape in view of Puskas in view of Van Gerwen such that the duration of the ultrasonic cleaning with the 
The combination of Lape in view of Puskas in view of Van Gerwen does not teach that the cleaned object is a mold “for poured concrete”, made of metal and/or wood, or that cleaning is sufficient for a mold to be “reused”.  However, such limitations are considered to recite intended use (see MPEP 2114) of the apparatus and are therefore not given patentable weight.  The apparatus of Lape in view of Puskas in view of Van Gerwen is structurally capable of cleaning concrete molds made of metal and/or wood with ultrasonically-agitated cleaning liquid such that the molds can be reused, and therefore, the apparatus of Lape in view of Puskas in view of Van Gerwen is considered to be structurally capable of cleaning concrete metallic and/or wooden molds that are “for poured concrete” for reuse.   

Response to Arguments 
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 8, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714